Exhibit SARBANES-OXLEY ACT SECTION CHIEF EXECUTIVE OFFICER In connection with this annual report on Form 10-K of Mission Community Bancorp (“the Company”) for the period ended December 31, 2009, I, Anita M. Robinson, President and Chief Executive Officer, hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: 1.This Form 10-K for the period ended December 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this Form 10-K for the period ended December 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 14, 2010 By:/s/ Anita M.
